IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-69,344-01


EX PARTE DUEWARD MATTHEWS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-CR-0787-F
IN THE 214TH DISTRICT COURT FROM NUECES COUNTY 


Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
possession of cocaine and sentenced to imprisonment for five years. 
	On January 22, 2008, an order designating issues was issued by the trial court . The habeas
record has been forwarded to this Court prematurely. We remand this application to Nueces County
to allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.
	The District Clerk of Nueces County is ordered to forward this application to this Court after
the judge of the 214th Judicial District Court completes an evidentiary investigation and enters 
findings of fact and conclusions of law.

Filed: March 5, 2008
Do not publish